Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 11 May 2020. In view of this communication, claims 1-11 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claims 6 and 8 recite limitations such as “first top tails”, “ second top tails”  and “first bottom tails” “second bottom tails” which must be simply and clearly shown in a stator drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
Claim 6, 8, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recite the limitations “top tails” and bottom tails”. It is not clear from the specification whether they correspond to a position of the stator side or the winding direction. In order to further prosecution, examiner is understanding the top and bottom tails to be the two ends of a coil.
Claims 6 and 8 recite the limitations “first top tails”, “ second top tails”  and “first bottom tails” “second bottom tails”. It is not clear from the specification or any of the drawings what the limitations mean. In order to further prosecution, examiner is understanding the top and bottom tails – first or second, to be the two ends of a coil.
Claims 9, 10 are rejected due to their dependency on Claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al(EP2874277A2), hereinafter referred to as Nakano.
Regarding Claim 1, Nakano discloses a kit (Fig 6, 26) for electrical connection  for a multipole polyphase stator (Fig 1, 16) [Abstract] of a rotating electrical machine (Fig 1, 10)[Abstract], the kit (Fig 6, 26) comprising a plurality of conductive elements (Fig 6, 26U, 26V, 26W, 26C) that are superposed and electrically insulated [Para 0021] so as to form an electrical connection circuit for each pole (Fig 6, 24, all stator coils have poles which can be one slot or multiple slots per pole) of each of the phases (Abstract, U,V,W), characterized in that the kit (Fig 6, 26) is intended to be grafted on one side (Fig 15, 26U, 26V, 26W, 26C) of the stator (Fig 1, 16) [Para 0051].

    PNG
    media_image1.png
    536
    695
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    668
    409
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    702
    600
    media_image3.png
    Greyscale


Regarding Claim 2, Nakano discloses the kit according to claim 1. Nakano further discloses each conductive element (Fig 6, 26U, 26V, 26W, 26C) comprises connecting ends (Fig 9A, 44, Fig 9C, 44, Fig 9E, 44) intended to be connected to at least one pole (Fig 6, 24).

    PNG
    media_image4.png
    857
    584
    media_image4.png
    Greyscale

Regarding Claim 3, Nakano discloses a multipole polyphase stator (Fig 1, 16) [Abstract] for rotating electrical machine (Fig 1, 10)[Abstract], comprising an electrical connection kit (Fig 6, 26)  according to claim 1. Nakano further discloses coils (Fig 4, 38) each inserted into a notch (Fig 3, 32, 32b) of the magnetic yoke (Fig 6, 24) of the stator (Fig 1, 16), each phase (Abstract, U,V,W), comprising the same number of coils connected to one another in series so as to form a pole(Fig 6, 24, all stator coils have poles which can be one slot or multiple slots per pole), the electrical connection kit (Fig 6, 26) being connected to each pole of each of the phases (U,V,W).

    PNG
    media_image5.png
    360
    278
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    694
    382
    media_image6.png
    Greyscale

Regarding Claim 7, Nakano discloses a multipole polyphase stator (Fig 1, 16) [Abstract] for rotating electrical machine (Fig 1, 10)[Abstract], comprising coils (Fig 4, 38) each inserted into a notch (Fig 3, 32, 32b) of the magnetic yoke (Fig 6, 24) of the stator (Fig 1, 16), each phase (U,V,W) comprising a same number of coils connected to one another in series so as to form a pole (Fig 6, 24, all stator coils have poles which can be one slot or multiple slots per pole), characterized in that the junctions  between the coils are arranged on a second side (Fig 14, Tb) of the stator (Fig 1, 16), and the connections between the poles of each phase (U,V,W) are arranged on the first side (Fig 14, Tt) of the stator (Fig 1, 16)[Par 0051].

    PNG
    media_image7.png
    660
    519
    media_image7.png
    Greyscale

Regarding Claim 11, Nakano discloses a rotating electric machine according to claim 3. Nakano further discloses the rotating electrical machine (Fig 1, 10)[Abstract] comprising a stator (Fig 1, 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Holzheu et al(DE10116831A1).
Regarding Claim 4, Nakano discloses the stator according to claim 3, Nakano further discloses the connection kit (Fig 6, 26). Nakano does not explicitly disclose the junctions between the coils are arranged on the same side of the stator (Fig 1, 16).
	Holzheu discloses (Holzheu, Fig 19) the junctions (Fig 19, 7) between the coils (Fig 19, 1a,1b) are arranged on the same side of the stator [Holzheu, Para 0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed stator of Nakano with the junctions between the coils on the same side of the stator as taught by Holzheu in order to keep the packaging and connections of the coil compact and simple.

    PNG
    media_image8.png
    496
    739
    media_image8.png
    Greyscale

Regarding Claim 5, Nakano discloses the stator according to claim 3, wherein each pole (Fig 6, 24, all stator coils have poles which can be one slot or multiple slots per pole) comprises the same number of coils, such that the junctions (Fig 11, 27)  between the coils open out on a second side (Fig 6, Ts)  of the stator (Fig 1, 16) and the coils (input and output coils) coils further being connected to the connection kit (Fig 6, 26)  grafted on the first side (Fig 6, Tb) of the stator (Fig 1, 16). 
Nakano does not explicitly disclose the coils comprising an input coil, at least one series-connection coil and an output coil. 
Holzheu discloses the coils (Holzheu, Fig 19, 1a, 1b, 1c, 1d) comprising an input coil (Fig 19, 1a), at least one series-connection coil (Fig 19, 1b, 1c) and an output coil (Fig 19, 1d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed stator of Nakano with the input and output coils that are series connected as taught by Holzheu in order to achieve the pole configuration as desired for targeted performance characteristics of the electric machine.
Regarding Claim 6, Nakano in view of Holzheu discloses the stator according to claim 5. Nakano in view of Holzheu further discloses input coil (Holzheu, Fig 19, 1a) comprises two bottom tails (Nakano, Fig 4, 381, 382, the same tail can become bottom or top depending upon orientation which is well known in the art to change magnetic polarity during winding process) each arranged on a different side (Nakano, Fig 6, Ts, Tb) of the stator (Nakano, Fig 1, 16)3Appl. No. 16/872,224Preliminary Amendment Under 37 C.F.R. § 1.115, the series-connection coil (Holzheu,Fig 19, 1b, 1c)  comprises, on the second side (Nakano, Fig 6, Ts) of the stator, a top tail (Nakano, Fig 4, 381, 382, the same tail can become bottom or top depending upon orientation which is well known in the art to change magnetic polarity during winding process)  and a bottom tail (Nakano, Fig 4, 381,382), and the output coil (Fig 19, 1d) comprises two top tails (Nakano, Fig 4, 381, 382, the same tail can become bottom or top depending upon orientation which is well known in the art to change magnetic polarity during winding process) each arranged on a different side (Nakano, Fig 6, Ts, Tb) of the stator (Fig 1, 16), the coils being electrically connected to one another such that a first bottom tail (Nakano, Fig 4, 381,382) of the input coil (Fig 19, 1a),  is connected to the top tail (Nakano, Fig 4, 381,382) of the series-connection coil (Fig 19, 1b, 1c)    and the bottom tail (Nakano, Fig 4, 381,382) of the series-connection coil (Fig 19, 1b, 1c)  is connected to a first top tail (Nakano, Fig 4, 381,382)  of the output coil (Fig 19, 1d), the junctions (Nakano, Fig 11, 27)  between the coils opening out on the second side (Fig 6, Ts)  of the stator (Fig 1, 16), the second bottom tails and top tails (Nakano, Fig 4, 381, 382) of the input coils (Holzheu, Fig 19, 1a),  and output coils (Holzheu,Fig 19, 1d) being connected to the connection kit (Nakano,Fig 6, 26)  grafted on the first side (Fig 6, Tb) of the stator (Nakano,Fig 1, 16).
Regarding Claim 8, Nakano discloses the stator according to claim 7, along with pole (Fig 6, 24, all stator coils have poles which can be one slot or multiple slots per pole), the input coil (Fig 4, 38) comprising two bottom tails (Nakano, Fig 4, 381, 382, the same tail can become bottom or top depending upon orientation which is well known in the art to change magnetic polarity during winding process)  each arranged on a different side (Nakano, Fig 6, Ts, Tb) of the stator (Nakano, Fig 1, 16), and 
Nakano does not explicitly disclose the coils comprising an input coil, at least one series-connection coil and an output coil,  the series-connection coil comprising, on the second side of the stator, a top tail  and a bottom tail and first bottom tail of the input coil is connected to the top tail of the series-connection coil and the bottom tail of the series-connection coil is connected to a first top tail of the output coil, the second bottom tails and top tails of the input coils and output coils being connected to the poles of said phase.
Holzheu discloses the coils (Holzheu, Fig 19, 1a, 1b, 1c, 1d)  comprising an input coil (Fig 19, 1a), at least one series-connection coil (Fig 19, 1b, 1c)  and an output coil (Fig 19, 1d),  the series-connection coil comprising, on the second side of the stator, a top tail (Fig 19, T) and a bottom tail (Fig 19, T) and first bottom tail (Fig 19, T) of the input coil is connected to the top tail (Fig 19, T) of the series-connection coil and the bottom tail (Fig 19, T) of the series-connection coil (Fig 19, 1b, 1c)  is connected to a first top tail (Fig 19, T)  of the output coil, the second bottom tails (Fig 19, T) and top tails (Fig 19, T) of the input coils and output coils being connected to the poles of said phase.
For claims 6 and 8, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Nakano in view of Holzheu with the input and output coils that are series connected with the winding pattern using the top and bottom tails as further taught by Nakano in view of Holzheu in order to achieve a compact and magnetic configuration as desired for targeted performance characteristics of the electric machine.
Regarding Claim 9, Nakano in view of Holzheu discloses the stator according to claim 8. Nakano in view of Holzheu further discloses an electrical connection kit (Nakano, Fig 6, 26), the kit comprising a plurality of conductive elements (Nakano, Fig 6, 26U, 26V, 26W, 26C)  that are superposed and 
Regarding Claim 10, Nakano in view of Holzheu discloses the stator according to claim 9. Nakano in view of Holzheu further discloses each conductive element (Nakano, Fig 6, 26U, 26V, 26W, 26C) comprises connecting ends (Nakano, Fig 14,  144) connected to at least one pole (Fig 14, 24, 38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada et.al (EP3051671A1) discloses a system of bus bars
Forveille et. al(EP2744081A1) discloses busbars rings for electric motors
Ballos et. al(EP2571145A2) discloses a connection arrangement for windings
Ovalo (EP 3352341 A1) discloses three phase wiring connections for electric machines
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VISWANATHAN SUBRAMANIAN/               Examiner, Art Unit 2832    


                                                                                                                                                                                     /TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832